NM Me NY NY NY NY BD ROR Om Re ee ea ea a a
oo | nN Ln > es) we F & Oo oc -~J] aN A = ww iw) _ 2

oO Oo SI DH HH Bh WwW BH

Datea

 

ase 3:18-cv-02068-BEN-DEB Document 85 Filed 07/07/20 PagelD.1385 Page 1 1of1

BREE fe ee Sie, 5
, sey Hones Poach?

nom |

JUL -7 2020 |

CLERK us as | FAC: COURT
SOUTHERN Qo Wee OF CALIFORNIA

    

 

 

DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

PARK ASSIST, LLC, Case No.: 3:18-cv-02068-BEN-DEB
Plaintiff |

oe! ORDER GRANTING MOTION FOR
Vv. | SUBSTITUTION OF COUNSEL |
SAN DIEGO COUNTY REGIONAL |
AIRPORT AUTHORITY and ACE
PARKING MANAGEMENT, INC.,

Defendant.

 

 

The request for substitution of counsel (Docket No. 83) is GRANTED. Tod M.
Melgar of Phillips Nizer LLC is substituted as Plaintiff's counsel in place of Sills
Cummis & Gross P.C., Scott D. Stimpson and Steven Z. Luksenberg. The clerk is
directed to make this change in the docket.

IT IS SO ORDERED.

   

 

3:18-cv-02068-BEN-DEB

 

 

 
